Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-23 are allowed in light of the amendments and the Applicant Arguments/Remarks made in the amendment filed on 12/13/2021. Further, the prior art of record, alone or in any combination, does not teach or suggest the invention recited in independent claims 1, 14, 23, since, among other things, the prior art of record does not teach or suggest claimed features relating to a method and/or system of remote access computer security comprising: receiving and combining data on a client device, data on a user of the client device, data on a network, and data on an information technology service accessible through the network; determining a policy for controlling remote access to the information technology service according to the combined data; and applying the determined policy on the user by restricting activity of the user on the information technology service according to the determined policy, as recited in the context of claim 1, and similarly claimed in independent claims 14,23.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571) 272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TU T NGUYEN/Primary Examiner, Art Unit 2453                                                                                                                                                                                                        03/03/2022